UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-6194 UTC North America Fund, Inc. (Exact name of registrant as specified in charter) C/O U.S. Bancorp fund Services, LLC 615 E. Michigan St., Third Floor, Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Foley & Lardner LLP 777 E. Wisconsin Ave., Miwlaukee, WI 53202 (Name and address of agent for service) 1-800-368-3322 Registrant's telephone number, including area code Date of fiscal year end: December 31, 2012 Date of reporting period:June 30, 2012 Item 1. Reports to Stockholders. UTC North American Fund, Inc. Letter to Shareholders For the Six Months period January 1, 2012 to June 30, 2012 Dear Shareholders: For the six months ended June 30, 2012, the UTC North American Fund had a net return of 3.60%, underperforming the benchmark return of 7.44% by 3.84%. The equity markets posted positive returns for the period in review, returning 9.49%, whilst the bond markets returned 2.65%. The Fund’s performance was adversely affected by its underweighted position in equities for the first two months of the year. The Fund’s underweighted position in the financial sector for the four month period ended April 30, 2012, also had an adverse effect on Fund performance relative to the benchmark return. The financial sector was the second best performing sector over the period, posting returns of 18.43%. Over the six month period ended June 30, 2012, equities outperformed bonds by 6.84% given the improving economic data emanating from the U.S. However, after the first quarter of 2012, there was evidence that economic conditions were starting to recede, as economic data on jobless claims and industrial production started to increase and decrease respectively. However, continued commitment by the U.S. Federal Reserve Bank to maintain an accommodative monetary policy and provide further stimulus to the economy if needed, augured well for maintaining confidence within the equity markets. Adjustments in the Fund’s asset allocation were done in the first quarter of 2012 by adopting an equal-weight position in both equities and bonds so as to reduce the volatility of returns relative to the Fund’s benchmark. This adjustment was necessary at that time, due to the continued levels of extreme volatility in the financial markets. For the period in review, the top three performing equity sectors were Telecom, Information Technology and Financials, posting gains of 13.84%, 12.71% and 12.63% respectively. The three sectors that posted the lowest returns, on a relative basis, were Materials, Utilities and Energy, posting returns of 5.30%, 2.64% and -3.37% respectively. Global financial markets for the first half of the year experienced significant volatility and heightened levels of uncertainty from investors stemming from the ongoing debt crisis emanating from the Euro-Zone and the slowing of global economic growth. Nevertheless, continued commitment by central banks globally to alleviate any further weakening of global economic activity kept equity markets in positive territory. We expect that these challenging economic times may extend well into 2012. However, we continue to believe, that on a relative basis, the U.S. economy is weathering the global economic challenges better than most developed economies. According to a report by the International Institute for Labour Studies released in May, corporate profits, which keep hitting all-time highs, are back to their pre-recession levels of about 15.00% of gross domestic product.Although U.S. corporate profits have returned to pre-recession levels, hiring and investment have not. This could pave the way for slow economic growth in the future. Going forward, the Manager would maintain its conservative stance with respect to investment management. Equities that are defensive in nature and perform relatively well in challenging economic times will be favoured relative to equities that depend heavily on economic growth to perform. With respect to fixed income (bonds), the Managers will continue to invest in high quality bonds that perform well in a slow growth economic environment. Although investors currently face threats within the global investment landscape, there also exists numerous opportunities. As such, the Manager will continue to regularly assess the global economic climate and make necessary changes to investments within the Fund as needed. We are of the view that in this ‘slow growth’ economic environment, income generation and preservation of shareholders’ capital are of utmost importance. Ms. Amoy Van Lowe President UTC North American Fund Inc. (the "Fund") is distributed in the U.S. by UTC Financial Service USA, Inc. (the "Broker-Dealer"), a FINRA member firm. The Fund and the Broker-Dealer are affiliated through UTC Fund Services, Inc., the registered investment adviser to the Fund and the parent to the Broker-Dealer. “The Manager” in the Shareholder Letter refers to ‘UTC Fund Services Inc.’ Past performance does not guarantee future results. The above discussion and analysis of the Fund reflect the opinions of the Advisor as of June 30, 2012, are subject to change, and any forecasts made cannot be guaranteed and should not be considered investment advice. This report is authorized for use when preceded or accompanied by a prospectus. Read it carefully before investing or sending money. Fund holdings and sector allocations are subject to change and are not a recommendation to buy or sell any security. For a complete list of Fund holdings, please see the Schedule of Investments in this report. 1 UTC North American Fund, Inc. Investment Results For the Period Ended June 30, 2012 (Unaudited) Annualized Six Months Ended One Year Ended Five Years Ended Ten Years Ended June 30, 2012 June 30, 2012 June 30, 2012 June 30, 2012 UTC North American Fund 3.60% (2.29)% (3.71)% 2.12% S&P 500 Index 9.49% 5.45% 0.22% 5.33% UTC North American Fund Blended Index 7.44% 6.45% 2.22% 5.47% Barclays Capital Government/Credit Bond Index 2.65% 8.78% 6.90% 5.79% S&P 500 INDEX - An unmanaged capitalization-weighted index of 500 stocks designed to measure performance of the broad domestic economy through changes in the aggregate market value of the 500 stocks which represent all major industries. BARCLAYS CAPITAL GOVERNMENT/CREDIT BOND INDEX - The Barclays Government/Credit Index tracks the performance of U.S. dollar-denominated, domestic, investment grade debt. The issues included in the index are obligations of the U.S. Government, its agencies or corporations. Issues are only included if they have at least the required minimum outstanding ($250 million) and a maturity of more than one year. UTC NORTH AMERICAN FUND BLENDED INDEX - Represents an index which consists of a 70 / 30% weighting between the S&P 500 Index and the Barclays Capital Government/Credit Bond Index, respectively. 2 UTC North American Fund, Inc. Additional Information on Fund Expenses For the Six Months Ended June 30, 2012 (Unaudited) For the Six Months Ended June 30, 2012 As a shareholder of the Fund, you incur two types of costs: (1) transaction costs (the Fund does not impose a sales charge (load) on purchase payments, reinvested dividends, or other distributions); redemption fees; and exchange fees; and (2) ongoing costs, including management fees; distribution and/or service (12b-1) fees; and other Fund expenses. This Example is intended to help you understand your ongoing costs (in dollars) of investing in the Fund and to compare these costs with the ongoing costs of investing in other mutual funds.The Example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period (01/01/12 – 6/30/12). Actual Expenses The first line of the table below provides information about account values based on actual returns and actual expenses. Although the Fund charges no sales load,you will be assessed fees for outgoing wire transfers, returned checks and stop payment orders at prevailing rates charged by U.S. Bancorp Fund Services, LLC, the Fund’s transfer agent.If you request that a redemption be made by wire transfer, currently the Fund’s transfer agent charges a $15.00 fee.You will be charged a redemption fee equal to 2.00% of the value of shares redeemed if you redeem your shares in the Fund 30 days after the date of purchase.To the extent the Fund invests in shares of other investment companies as a part of its investment strategy, you will indirectly bear your proportionate share of any fees and expenses charged by the underlying fund in addition to the expenses of the Fund.Actual expenses of the underlying funds are expected to vary.These expenses are not included in the example below.The example below includes management fees, registration fees and other expenses.However, the example below does not include portfolio trading commissions and related expenses and other extraordinary expenses as determined under generally accepted accounting principles in the United States.You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled "Expenses Paid During Period'' to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The second line of the table below provides information about hypothetical account values and hypothetical return and hypothetical expenses based on the Fund's actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund's actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds.Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as, redemption fees. Therefore, the second line of the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these transactional costs were included, your costs would have been higher. For the Six Months Ended June 30, 2012 Beginning Value 01/01/12 Ending Value 6/30/12 Expenses Paid During the Period 01/01/12 – 6/30/12* Actual Hypothetical (5% annual return before expenses) *Expenses are equal to the Fund’s annualized expense ratio of 2.53% multiplied by the average account value over the period multiplied by 182/366 (to reflect the one-half year period). SE 3 4 UTC North American Fund Schedule of Investments June 30, 2012 (Unaudited) Shares Value COMMON STOCKS - 70.2% Commercial Banks - 2.8% Wells Fargo & Co. $ Computers & Peripherals - 5.7% Apple Inc. (a) EMC Corp. (a) Diversified Financial Services - 0.4% Bank of America Corp. Citigroup, Inc. Diversified Telecommunication Services - 2.1% Verizon Communications Inc. Electric Utilities - 2.8% The Southern Co. Electronic Equipment, Instruments & Components - 0.7% Corning Inc. Food Products - 2.9% Kraft Foods, Inc. - Class A Health Care Providers & Services - 2.0% UnitedHealth Group Inc. WellPoint Inc. Hotels, Restaurants & Leisure - 6.1% McDonald's Corp. Starbucks Corp. Yum! Brands, Inc. Household Products - 0.9% The Procter & Gamble Co. Industrial Conglomerates - 2.1% 3M Co. Internet Software & Services - 1.8% Google Inc. - Class A (a) 5 IT Services - 4.9% Automatic Data Processing, Inc. International Business Machines Corp. (IBM) Machinery - 2.0% Caterpillar Inc. Metals & Mining - 1.2% Yamana Gold Inc. - (b) Oil, Gas & Consumable Fuels - 7.6% Chevron Corp. Energy Transfer Partners, L.P. Exxon Mobil Corp. Plains All American Pipeline.L.P. Pharmaceuticals - 6.1% Johnson & Johnson Pfizer Inc. Real Estate Investment Trusts (REITs) - 6.2% American Tower Corp. Simon Property Group Inc. Road & Rail - 3.3% Union Pacific Corp. Semiconductors & Semiconductor Equipment - 1.7% Intel Corp. Specialty Retail - 2.7% The TJX Companies, Inc. Thrifts & Mortgage Finance - 0.9% New York Community Bancorp, Inc. Tobacco - 3.3% Altria Group, Inc. TOTAL COMMON STOCKS (Cost $19,632,693) EXCHANGE TRADED FUNDS - 10.1% Investment Companies - 10.1% iShares Barclays Credit Bond Fund (a) iShares Barclays Government/Credit Bond Fund (a) iShares iBoxx $ Investment Grade Corporate Bond Fund (a) Vanguard Total Bond Market ETF TOTAL EXCHANGE TRADED FUNDS (Cost $3,035,389) 6 ASSET BACKED SECURITIES - 0.4% Continental Airlines Inc. Pass Thru Certificates 7.707%, 10/02/2021(Acquired 07/19/2005, Cost $61,714) (c)(d) FedEx Corp. 8.760%, 05/22/2015 TOTAL ASSET BACKED SECURITIES (Cost $121,472) CORPORATE BONDS - 17.4% Metals & Mining - 5.4% Barrick Gold Corp. 6.950%, 04/01/2019 (b) Usiminas Commercial Ltd 7.250%, 01/18/2018 (Acquired Various Dates, Cost $782,856) (b)(c) Oil, Gas & Consumable Fuels - 7.7% Husky Energy, Inc. 7.250%, 12/15/2019 (b) Petroldrill Four Ltd. 4.620%, 04/15/2016 Petroleum Co. of Trinidad & Tobago Ltd. 9.750%, 08/14/2019 (b) Talisman Energy, Inc. 7.750%, 06/01/2019 (b) Road & Rail - 0.4% Norfolk Southern Corp. 5.257%, 09/17/2014 Tobacco - 0.7% Altria Group, Inc. 8.500%, 11/10/2013 Transportation - 3.2% The Burlington Northern and Santa Fe Railway Co. 5.943%, 01/15/2022 Canadian Pacific Railway Co. 7.250%, 05/15/2019 (b) TOTAL CORPORATE BONDS (Cost $5,166,201) MORTGAGE BACKED SECURITIES - 0.9% GS Mortgage Securities Corp. II 5.807%, 08/10/2045 (e) TOTAL MORTGAGE BACKED SECURITIES (Cost $189,845) U.S. TREASURY BILLS - 1.0% 0.127%, 11/29/2012 0.136%, 12/06/2012 0.139%, 12/13/2012 0.144%, 12/20/2012 0.152%, 12/27/2012 7 TOTAL U.S. TREASURY BILLS (Cost $292,883) Total Investments (Cost $28,438,483) - 100.0% Liabilities in Excess of Other Assets - 0.0% ) TOTAL NET ASSETS - 100.0% $ (a) Non-income producing security. (b) Foreign Issued Security. The total value of these securities amounted to $5,215,357 (17.0% of net assets) at June 30, 2012. (c) Restricted Security.The total value of restricted securities is $858,303 (2.8% of net assets) at June 30, 2012. (d) Illiquid Security. The total value of illiquid securities is $67,053 (0.2% of net assets) at June 30, 2012. (e) Variable Rate. The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor Financial Services LLC (“S&P”). GICS is a service mark of MSCI and S&P and has been licensed for use by U.S. Bancorp Fund Services, LCL The accompanying notes are an integral part of these financial statements. 8 UTC North American Fund Statement of Assets and Liabilities June 30, 2012 (Unaudited) ASSETS Investments, at value (cost $28,438,483) $ Dividends receivable Interest receivable Cash Receivable from fund shares sold Other assets TOTAL ASSETS LIABILITIES Accrued audit fees Accrued board meeting fees Accrued distribution fees Accrued legal fees Accrued service fees Payable to advisor Other accrued expenses TOTAL LIABILITIES NET ASSETS $ Net assets consist of: Capital stock ($0.01 par value) Accumulated undistributed net investment income Accumulated net realized loss on investments sold ) Net unrealized appreciation on investments NET ASSETS $ Shares outstanding (8,000,000 shares authorized) Net asset value, redemption price and offering price per share (1) $ (1) A redemption fee may be charged. Redemption price will vary based upon the time the Fund is held. The accompanying notes are an integral part of these financial statements. 9 UTC North American Fund Statement of Operations For The Period Ended June 30, 2012 (Unaudited) INVESTMENT INCOME Interest income $ Dividend income (Net of foreign withholding tax of $752) TOTAL INVESTMENT INCOME EXPENSES Distribution fees (Note 4 and 5) Advisory fees (Notes 3 and 5) Professional fees Shareholder servicing and accounting costs Service fees (Note 4 and 5) Administration fees Custody fees Board meeting expense (Note 5) Directors fees and expenses Federal and state registration fees Other expenses TOTAL EXPENSES NET INVESTMENT INCOME REALIZED AND UNREALIZED GAIN ON INVESTMENTS: Net realized gain from security transactions Change in unrealized appreciation/depreciation on investments NET REALIZED AND UNREALIZED GAIN ON INVESTMENTS NET INCREASE IN NET ASSETS RESULTING FROM OPERATIONS $ The accompanying notes are an integral part of these financial statements. 10 UTC North American Fund Statement of Changes in Net Assets Six Months Ended Year Ended June 30, 2012 December 31, 2011 (Unaudited) OPERATIONS: Net investment income $ $ Net realized gain (loss) on investments ) Change in unrealized appreciation/depreciation on investments ) Net increase (decrease) in net assets from operations ) FROM DISTRIBUTIONS Net investment income - ) Net realized gain on investments - ) Net decrease in net assets resulting from distributions paid - ) CAPITAL SHARE TRANSACTIONS: Proceeds from sale of shares Net asset value of shares issued in reinvestment of distributions to shareholders - Payments for shares redeemed ) ) Redemption fees 7 - Net increase (decrease) in net assets resulting from capital share transactions ) TOTAL INCREASE (DECREASE) IN NET ASSETS ) NET ASSETS Beginning of period End of period (Undistributed net income $55,652 and $0, respectively) $ $ CHANGE IN SHARES OUTSTANDING: Shares sold Reinvestment of distributions - Shares redeemed ) ) Net Increase (Decrease) ) Beginning shares Ending shares The accompanying notes are an integral part of these financial statements. 11 UTC North American Fund Financial Highlights For the Six Months Ended Year Ended December 31, 6/30/2012 (Unaudited) Per Share Data (for a share outstanding throughout the period): Net asset value,beginning of period Income from investment operations: Net investment income (loss) Net realized and unrealizedgain (loss) on investments Total from investment operations Less distributions From net investment income - From net realized gains - Total Distributions - Net asset value, end of period Total return 3.60% (3.47)% 5.49% 17.23% (31.90)% 1.77% Supplemental data and ratios: Net assets, end of period (in thousands) Ratio of expenses to average net assets 2.53% 2.46% 2.51% 2.97% 3.93% 3.51% Ratio of net investment income (loss) to average net assets 0.37% 0.14% 0.25% (0.11)% (1.37)% (0.95)% Portfolio turnover rate 42.85% 114.22% 64.61% 33.49% 19.95% 4.73% Net investment income (loss) per share is calculated using the ending balance of undistributed net investment loss prior to consideration of adjustments for permanent book to tax differences. Net investment loss per share is calculated using average shares outstanding. Not Annualized Annualized The accompanying notes are an integral part of these financial statements. 12 UTC North American Fund, Inc. Notes to the Financial Statements June 30, 2012 1. ORGANIZATION AND SIGNIFICANT ACCOUNTING POLICIES UTC North American Fund, Inc. (the “Fund”) is organized as a Maryland Corporation, incorporated on October 24, 1990, and registered as an open-end, diversified, management investment company under the Investment Company Act of 1940, as amended.The Fund is subject to expenses pursuant to service and distribution plans described in Note 4.The Fund charges a 2% redemption fee for redemptions of Fund shares held for less than 30 days.The Fund’s investment objective is high current income and capital appreciation. The following is a summary of significant accounting policies consistently followed by the Fund in the preparation of its financial statements. a) Investment Valuation – Securities listed on the NASDAQ National Market are valued at the NASDAQ Official Closing Price (“NOCP”).Other securities traded on a national securities exchange (including options on indices so traded) are valued at the last sales price on the exchange where primarily traded.Exchange-traded securities for which there is no NOCP are valued at the mean of the bid and ask prices.Securities for which market quotations are not readily available are valued at fair market value as determined in good faith under procedures established by the Board of Directors.Debt securities maturing in 60 days or less are valued at amortized cost, which approximates fair value.Debt securities having maturities over 60 days or for which amortized cost is not deemed to reflect fair value may be priced by independent pricing services that use prices provided by market makers or estimates of market values obtained from yield data relating to instruments or securities with similar characteristics. Summary of Fair Value Measurement at June 30, 2012 In accordance with the Financial Accounting Standard Board (“FASB”) Accounting Standard Codification (“ASC”) 820, Fair Value Measurements and Disclosure, fair value is defined as the price that a fund would receive to sell an investment or pay to transfer a liability in an orderly transaction with an independent buyer in the principal market, or in the absence of a principal market, the most advantageous market for the investment or liability. ASC 820 establishes a three-tier hierarchy to distinguish between (1) inputs that reflect the assumptions market participants would use in pricing an asset or liability developed based on market data obtained from sources independent of the reporting entity (observable inputs) and (2) inputs that reflect the reporting entity’s own assumptions about the assumptions market participants would use in pricing an asset or liability developed based on the best information available in the circumstances (unobservable inputs) and to establish classification of fair value measurements for disclosure purposes. Various inputs are used in determining the value of the Fund’s investments. The inputs are summarized in the three broad levels listed below: Level 1 Valuations based on quoted prices for investments in active markets that the Fund has the ability to access at the measurement date. Valuation adjustments are not applied to Level 1 investments. Level 2 Valuations based on other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risks, etc.). Level 3 Valuations based on significant unobservable inputs (including the Fund's own assumptions and judgment in determining the fair value of investments). Inputs that are used in determining fair value of an investment may include price information, credit data, volatility statistics, and other factors. These inputs can be either observable or unobservable. The availability of observable inputs can vary between investments, and is affected by various factors such as the type of investment, and the volume and level of activity for that investment or similar investments in the marketplace. The inputs will be considered by the Adviser, along with any other relevant factors in the calculation of an investment's fair value. The Fund uses prices and inputs that are current as of the measurement date, which may include periods of market dislocations. During these periods, the availability of prices and inputs may be reduced for many investments. This condition could cause an investment to be reclassified between the various levels within the hierarchy. The investments whose values are based on quoted market prices in an active market, and are therefore classified within Level 1, include active listed domestic equities, including listed ADRs and Exchange Traded Funds. Investments that trade in markets that are not considered to be active, but are valued based on quoted market prices, dealer quotations or alternative pricing sources supported by observable inputs are classified within Level 2. These include asset backed securities, investment grade corporate bonds, U.S. government and sovereign obligations, government agency securities, certain mortgage products, and ADRs. Investments falling into the Level 3 category are primarily supported by quoted prices from brokers and dealers participating in the market for those investments. However, these may be classified as Level 3 investments due to lack of market transparency and corroboration to support these quoted prices. Additionally, valuation models may be used as the pricing source for any remaining investments classified as Level 3. These models rely on one or more significant unobservable inputs and/or significant assumptions by the Adviser. Inputs used in valuations may include, but are not limited to, financial statement analysis, capital account balances, discount rates and estimated cash flows, and comparable company data. The following is a summary of the inputs used to value the Fund's portfolio as of June 30, 2012: Level 1 Level 2 Level 3 Total Asset Backed Securities $ - $ $ $ Common Stocks - - Corporate Bonds - - Exchange Traded Funds - - Mortgage Backed Securities - - U.S. Treasury Bills - - Total* $ Investments in Securities Period Ended Fair Value Measurement Using Significant Unobservable Inputs (Level 3) June 30, 2012 Fair Value as of 12/31/11 $ Total unrealized gain (losses) included in earnings Total realized gain (losses) included in earnings - Purchases - Sales - Transfers in (out) - Fair Value as of 6/30/12 $ *Additional information regarding the industry and/or geographical classification of these investments is disclosed in the schedule of investments. There were no transfers in and out of Level 1, Level 2 and Level 3 for the period ended June 30, 2012 for the Fund, as compared to their classification from the prior annual report. 13 In May 2011, FASB issued ASU No. 2011-04 “Amendments to Achieve Common Fair Value Measurement and Disclosure Requirements” in U.S. GAAP and International Financial Reporting Standards (“IFRSs”). ASU No. 2011-04 requires additional disclosures regarding fair value measurements. ASU No. 2011-04 is effective for fiscal years beginning after December 15, 2011 and for interim periods within those fiscal years at which time, the Funds will need to disclose the following: 1.The amounts of any transfers between Level 1 and Level 2 and the reason for those transfers, and 2.For level 3 fair value measurements, quantitative information about the significant unobservable inputs used, a description of the entity’s valuation processes, and a narrative description of the sensitivity of the fair value measurement to changes in the unobservable inputs and the interrelationship between the inputs. The Fund has disclosed the applicable requirements of this accounting standard in their financial statements. The Fund does not maintain any positions in derivative instruments, and did not engage in derivative activities during the period ended June 30, 2012. b) Federal Income Taxes – The Fund complies with the requirements of Subchapter M of the Internal Revenue Code necessary to qualify as a regulated investment company and makes the requisite distributions of income and capital gains to its shareholders sufficient to relieve it from all or substantially all federal income and excise taxes. Therefore, no federal income tax provision has been provided. The Fund is required to perform an evaluation of tax positions taken on previously filed tax returns or expected to be taken on future returns.These positions must meet a "more likely than not" standard that, based on the technical merits, have more than a fifty percent likelihood of being sustained upon examination.In evaluating whether a tax position has met the recognition threshold, the Fund must presume that the position will be examined by the appropriate taxing authority that has full knowledge of all relevant information. The Fund has analyzed all open tax years, as defined by the Statute of Limitations, for all major jurisdictions. Open tax years are those that are open for exam by taxing authorities.Open tax years include the tax years ended December 31, 2008 through December 31, 2011. The Fund has no examination in progress. The Fund has reviewed all open tax years and major jurisdictions and concluded there is no tax liability resulting from unrecognized tax benefits relating to uncertain income tax positions taken or expected to be taken on the tax return for the year end December 31, 2011. The Fund is also not aware of any tax positions for which it is reasonably possible that the total amounts of unrecognized tax benefits will significantly change in the next twelve months. c) Distributions to Shareholders – Dividends from net investment income and distributions of net realized gains, if any, will be declared and paid at least annually.Distributions to shareholders are recorded on the ex-dividend date.The character of distributions made during the year from net investment income or net realized gains may differ from the characterization for federal income tax purposes due to differences in the recognition of income, expense and gain items for financial statement purposes.Where appropriate, reclassifications between net asset accounts are made for such differences that are permanent in nature. d) Use of Estimates - The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America (“GAAP”) requires management to make estimates and assumptions that affect the reported amounts in the financial statements.Actual results could differ from those estimates. e) Foreign Investment Risk - Investing in securities of foreign companies and foreign governments involves special risks and considerations not typically associated with investing in U.S. companies and the U.S. government.These risks include revaluation of currencies and future adverse political and economic developments.Moreover, securities of many foreign companies and foreign governments and their markets may be less liquid and their prices more volatile than those of securities of comparable U.S. companies and the U.S. government. f) Foreign Currency Translations - The books and records of the Fund are maintained in U.S. dollars.Foreign currency transactions are translated into U.S. dollars on the following basis: (i) market value of investment securities, assets and liabilities at the daily rates of exchange, and (ii) purchases and sales of investment securities, dividend and interest income and certain expenses at the rates of exchange prevailing on the respective dates of such transactions.For financial reporting purposes, the Fund does not isolate changes in the exchange rate of investment securities from the fluctuations arising from changes in the market prices of securities.However, for federal income tax purposes the Fund does isolate and treat as ordinary income the effect of changes in foreign exchange rates on realized gain or loss from the sale of investment securities and payables and receivables arising from trade date and settlement date differences. g) Other – Investment and shareholder transactions are recorded on the trade date.The Fund determines the gain or loss realized from the sale of investment securities by comparing the original cost of the security lot sold with the net sales proceeds.Dividend income is recognized on the ex-dividend date or as soon as information is available to the Fund and interest income is recognized on an accrual basis.Bond premiums and discounts are amortized using the effective interest method. 2. INVESTMENT TRANSACTIONS AND TAX INFORMATION The aggregate purchases and sales of securities, excluding short-term investments, by the Fund for the period ended June 30, 2012 were as follows: Purchase Sales U.S. Government $
